DETAILED ACTION
This office action is a response to the application 17/147,074 filed on January 12, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 and September 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4-6, 8, 9 11-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. U.S. Patent Application Publication 2011/0317654, hereinafter Ishida, in view of Pelletier et al. U.S. Patent Application Publication 2013/0242730, hereinafter Pelletier.

Regarding Claim 1, Ishida discloses a method for resource configuration (Abstract; Figure 1-5), comprising: 
receiving, by a terminal device, first configuration information sent by a network device (S12 of Figure 1 Frequency and system information; Paragraph [0038] The LTE-A terminal 40 acquires priority information for an idle terminal and priority information for a connected terminal from system information transmitted from the base station 10 (S12); Paragraph [0048] The reception section 44 receives system information and terminal specific information transmitted from the base station 10. The system information acquiring section 48 extracts priority information and RACH related information from the system information received from the reception section 44, and outputs them to the priority information determining section 52 and the RACH preamble creating section), 
the first configuration information comprising resource configuration information of at least one uplink transmission resource, the at least one uplink transmission resource being used 
wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure (Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The 
Ishida readily discloses the limitations of Claim 1 and discloses a priority in a random access procedure but may not explicitly disclose wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure.
However, Pelletier more particularly teaches wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure (Paragraph [0004] Methods and devices for indicating random access procedure priority; Paragraph [0141-0157] a priority may be associated with the random access procedure and/or to different aspects of a RACH procedure. For example, a priority may be associated with a PRACH configuration, a PRACH resource index, a preamble group, a preamble, and/or the like. While not limited to such association, such priority may correspond with the priority of the data and/or of the event that triggered the random access procedure; Priority may be a function of one or more factors, for example in various combinations. For example, priority may be a function of a roaming state or a roaming agreement. A roaming WTRU may consider that it does not have to enforce priorities and may treat all of its bearers' requests with equal priority (e.g., high priority). Priority may be a function of the activation of a service or application; The WTRU may indicate priority information when performing a preamble transmission (MSG1) during a random access procedure. The WTRU may perform preamble type selection, preamble selection, preamble group selection, PRACH selection, PRACH opportunity selection, PRACH length selection, dynamic scheduling of a PRACH occasion, and/or indication in the SR.).


Regarding Claim 2, Ishida in view of Pelletier disclose the method according to Claim 1. Ishida in view of Pelletier further disclose wherein the priority of the random access procedure is determined based on at least one of a random access event, a delay parameter, and a service type (Pelletier Paragraph [0070] Priority determined according to service type and related to delay parameters; Paragraph [0137-0139] a priority level may be associated with data to be transmitted and/or an event generating the data. For example, a WTRU may associate a priority level with data that has become available for transmission, with an event that triggered the transmission of such data, to an event that generated such data, and/or with a trigger for a random access procedure).

Regarding Claim 4, Ishida in view of Pelletier disclose the method according to Claim 1. Ishida in view of Pelletier further disclose wherein the first message comprises a first preamble, and the priority of the random access procedure has a correspondence relationship with the first preamble, wherein the first message further comprises the uplink transmission resource, the uplink transmission resource is used for transmitting a first uplink data channel (Pelletier Paragraph [0141-0152] a priority may be associated with the random access procedure and/or to different aspects of a RACH procedure. For example, a priority may be associated with a PRACH configuration, a PRACH resource index, a preamble group, a preamble, and/or the 

Regarding Claim 5, Ishida in view of Pelletier disclose the method according to Claim 1. Ishida in view of Pelletier further disclose determining, by the terminal device, a target uplink transmission resource corresponding to a target random access procedure based on the priority of the target random access procedure and the first configuration information; and sending, by the terminal device, the first message by using the target uplink transmission resource (Ishida Figure 6-9; Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The LTE-A terminal 40 uses RACH related parameters for the selected carrier to create an RACH preamble message, and transmits the message to the base station 10 (S14). In FIG. 1, the dedicated carrier has the highest priority. The LTE-A terminal 40 therefore selects an uplink carrier paired with the dedicated carrier and transmits an RACH preamble; Paragraph [0049-0053] According to the determination result received from the priority information determining section 52, the frequency 

Regarding Claim 6, Ishida in view of Pelletier disclose the method according to Claim 1. Ishida in view of Pelletier further disclose wherein receiving, by the terminal device, the first configuration information sent by the network device comprises: receiving, by the terminal device, through a system message, the first configuration information sent by the network device (Ishida Paragraph [0011, 0045-0048] The reception section 44 receives system information and terminal specific information transmitted from the base station 10. The system information acquiring section 48 extracts priority information and RACH related information from the system information received from the reception section 44, and outputs them to the priority information determining section 52 and the RACH preamble creating section 56, respectively; Pelletier Paragraph [0102 and 0135] First set of PRACH resources may refer to a set of PRACH resources associated with a configuration received on the broadcast channel in the system information).

Regarding Claim 8, Ishida discloses a method for resource configuration (Abstract; Figure 1-5), comprising: 
sending, by a network device, first configuration information to a terminal device (S12 of Figure 1 Frequency and system information; Paragraph [0038] The LTE-A terminal 40 acquires priority information for an idle terminal and priority information for a connected terminal from system information transmitted from the base station 10 (S12); Paragraph [0048] The reception section 44 receives system information and terminal specific information transmitted from the base station 10. The system information acquiring section 48 extracts priority information and RACH related information from the system information received from the reception section 44, and outputs them to the priority information determining section 52 and the RACH preamble creating section), 
the first configuration information comprising resource configuration information of at least one uplink transmission resource, the at least one uplink transmission resource being used for transmitting a first message during a random access procedure (Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The LTE-A terminal 40 uses RACH related parameters for the selected carrier to create an RACH preamble message, and transmits the message to the base station 10 (S14). In FIG. 1, the dedicated carrier has the highest priority. The LTE-A terminal 40 therefore selects an uplink carrier paired with the dedicated carrier and transmits an RACH preamble; Paragraph [0049-0053] According to the determination result received from the priority information determining section 52, the frequency selecting section 54 selects a 
wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure (Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The LTE-A terminal 40 uses RACH related parameters for the selected carrier to create an RACH preamble message, and transmits the message to the base station 10 (S14). In FIG. 1, the dedicated carrier has the highest priority. The LTE-A terminal 40 therefore selects an uplink carrier paired with the dedicated carrier and transmits an RACH preamble).
Ishida readily discloses the limitations of Claim 1 and discloses a priority in a random access procedure but may not explicitly disclose wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure.
However, Pelletier more particularly teaches wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure (Paragraph [0004] 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ishida with the teachings of Pelletier. Pelletier provides techniques in a system and method for improving RACH functionality (Pelletier Abstract; Paragraph [0002-0005]).

Regarding Claim 9, Ishida in view of Pelletier disclose the method according to Claim 8. Ishida in view of Pelletier further disclose wherein the priority of the random access procedure is determined based on at least one of a random access event, a delay parameter, and a service type (Pelletier Paragraph [0070] Priority determined according to service type and related to 
	
Regarding Claim 11, Ishida in view of Pelletier disclose the method according to Claim 8. Ishida in view of Pelletier further disclose wherein the first message comprises a first preamble, and the priority of the random access procedure has a correspondence relationship with the first preamble, wherein the first message further comprises the uplink transmission resource, and the uplink transmission resource is used for transmitting a first uplink data channel (Pelletier Paragraph [0141-0152] a priority may be associated with the random access procedure and/or to different aspects of a RACH procedure. For example, a priority may be associated with a PRACH configuration, a PRACH resource index, a preamble group, a preamble, and/or the like. While not limited to such association, such priority may correspond with the priority of the data and/or of the event that triggered the random access procedure. For PRACH length, for example, the number of PRBs used for the preamble transmission, the WTRU may select a preamble length as a function of the priority level associated with the procedure. For example, the WTRU may be configured such that a given PRACH may support transmission of a preamble on a different number of PRBs. The WTRU may then be configured such that a preamble transmission using a first set of PRBs (e.g., a first number of PRBs) may be associated with a first priority, while a preamble transmission using a second set of PRBs (e.g., a second number of PRBs) may be associated with a second priority).

Regarding Claim 12, Ishida in view of Pelletier disclose the method according to claim 8. Ishida in view of Pelletier further disclose  wherein the first configuration information is used for the terminal device to determine a target uplink transmission resource corresponding to a target random access procedure based on a priority of the target random access procedure, and send the first message by using the target uplink transmission resource (Ishida Figure 6-9; Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The LTE-A terminal 40 uses RACH related parameters for the selected carrier to create an RACH preamble message, and transmits the message to the base station 10 (S14). In FIG. 1, the dedicated carrier has the highest priority. The LTE-A terminal 40 therefore selects an uplink carrier paired with the dedicated carrier and transmits an RACH preamble; Paragraph [0049-0053] According to the determination result received from the priority information determining section 52, the frequency selecting section 54 selects a frequency on which the LTE-A terminal 40 camps in an idle state. The frequency selecting section 54 selects a target frequency for an RACH preamble in a connected state, and outputs information on the selected frequency to the RACH preamble creating section 56. According to the information on the target frequency for an RACH preamble, the RACH preamble creating section 56 selects RACH preamble parameters to be used from the RACH related information. At this time, the information on the target frequency for an RACH preamble is received from the frequency selecting section 54, and the RACH related information is received from the system information acquiring section 48. The RACH 

Regarding Claim 13, Ishida in view of Pelletier disclose the method according to Claim 8. Ishida in view of Pelletier further disclose wherein sending, by the network device, the first configuration information to the terminal device comprises: sending, by the network device, the first configuration information to the terminal device through a system message (Ishida Paragraph [0011, 0045-0048] The reception section 44 receives system information and terminal specific information transmitted from the base station 10. The system information acquiring section 48 extracts priority information and RACH related information from the system information received from the reception section 44, and outputs them to the priority information determining section 52 and the RACH preamble creating section 56, respectively; Pelletier Paragraph [0102 and 0135] First set of PRACH resources may refer to a set of PRACH resources associated with a configuration received on the broadcast channel in the system information).

Regarding Claim 15, Ishida discloses a device for resource configuration, comprising: a processor and a transceiver (Abstract; Figure 1-5 and 6-11), 
wherein the transceiver is configured to receive first configuration information sent by a network device (S12 of Figure 1 Frequency and system information; Paragraph [0038] The LTE-A terminal 40 acquires priority information for an idle terminal and priority information for a connected terminal from system information transmitted from the base station 10 (S12); Paragraph [0048] The reception section 44 receives system information and terminal specific information transmitted from the base station 10. The system information acquiring section 48 
the first configuration information comprising resource configuration information of at least one uplink transmission resource; the at least one uplink transmission resource being used for transmitting a first message during a random access procedure (Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The LTE-A terminal 40 uses RACH related parameters for the selected carrier to create an RACH preamble message, and transmits the message to the base station 10 (S14). In FIG. 1, the dedicated carrier has the highest priority. The LTE-A terminal 40 therefore selects an uplink carrier paired with the dedicated carrier and transmits an RACH preamble; Paragraph [0049-0053] According to the determination result received from the priority information determining section 52, the frequency selecting section 54 selects a frequency on which the LTE-A terminal 40 camps in an idle state. The frequency selecting section 54 selects a target frequency for an RACH preamble in a connected state, and outputs information on the selected frequency to the RACH preamble creating section 56. According to the information on the target frequency for an RACH preamble, the RACH preamble creating section 56 selects RACH preamble parameters to be used from the RACH related information. At this time, the information on the target frequency for an RACH preamble is received from the frequency selecting section 54, and the RACH related information is received from the system information acquiring section 48. The RACH preamble creating section 56 uses the RACH 
wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure (Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has the highest priority indicated in the priority information as an RACH preamble target carrier. The LTE-A terminal 40 uses RACH related parameters for the selected carrier to create an RACH preamble message, and transmits the message to the base station 10 (S14). In FIG. 1, the dedicated carrier has the highest priority. The LTE-A terminal 40 therefore selects an uplink carrier paired with the dedicated carrier and transmits an RACH preamble).
Ishida readily discloses the limitations of Claim 1 and discloses a priority in a random access procedure but may not explicitly disclose wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure.
However, Pelletier more particularly teaches wherein the at least one uplink transmission resource is configured based on a priority of the random access procedure (Paragraph [0004] Methods and devices for indicating random access procedure priority; Paragraph [0141-0157] a priority may be associated with the random access procedure and/or to different aspects of a RACH procedure. For example, a priority may be associated with a PRACH configuration, a PRACH resource index, a preamble group, a preamble, and/or the like. While not limited to such association, such priority may correspond with the priority of the data and/or of the event that triggered the random access procedure; Priority may be a function of one or more factors, for example in various combinations. For example, priority may be a function of a roaming state or a roaming agreement. A roaming WTRU may consider that it does not have to enforce priorities 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ishida with the teachings of Pelletier. Pelletier provides techniques in a system and method for improving RACH functionality (Pelletier Abstract; Paragraph [0002-0005]).

Regarding Claim 16, Ishida in view of Pelletier disclose the device according to Claim 15. Ishida in view of Pelletier further disclose wherein the priority of the random access procedure is determined based on at least one of a random access event, a delay parameter, and a service type (Pelletier Paragraph [0070] Priority determined according to service type and related to delay parameters; Paragraph [0137-0139] a priority level may be associated with data to be transmitted and/or an event generating the data. For example, a WTRU may associate a priority level with data that has become available for transmission, with an event that triggered the transmission of such data, to an event that generated such data, and/or with a trigger for a random access procedure).

Regarding Claim 18, Ishida in view of Pelletier disclose the device according to Claim 15. Ishida in view of Pelletier further disclose wherein the first message comprises a first 

Regarding Claim 19, Ishida in view of Pelletier disclose the device according to Claim 15. Ishida in view of Pelletier further disclose wherein the processor is configured to determine a target uplink transmission resource corresponding to a target random access procedure based on the priority of the target random access procedure and the first configuration information; and the transceiver is further configured to send the first message by using the target uplink transmission resource (Ishida Figure 6-9; Paragraph [0038-0040] When the LTE-A terminal 40 transmits an RACH preamble, the LTE-A terminal 40 selects an uplink carrier paired with a carrier that has .

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Pelletier as applied to claim 1, 8 and 15 above, and further in view of Amuru et al. U.S. Patent Application Publication 2018/0324850, hereinafter Amuru.

Regarding Claim 3, 10 and 17, Ishida in view of Pelletier disclose the method and apparatus according to Claim 1, 8 and 15. Ishida in view of Pelletier fail to disclose wherein the 
However, Amuru teaches wherein the first configuration information has a correspondence relationship with synchronization signal blocks and/or channel state information reference signals (CSI-RS) (Amuru Abstract; Paragraph [0070-0075] The method includes configuring by a base station RMSI information include the RACH configuration, where the RACH configuration includes an association between RACH resources and one of a SS block and a CSI-RS resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida in view of Pelletier with the teachings of Amuru. Amuru provides a solution which enables providing single common search space (CSS) to implement single random access procedure by UEs and avoid fragmentation of resources, thus improving multiplexing capacity for the UEs, and reducing overhead associated with multiple CSS segments, while avoiding unnecessary latency between a master eNB (MeNB) and a secondary eNB (SeNB) due to backhaul issues (Amuru Abstract; Paragraph [0002-0012 and 0046]).

Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Pelletier as applied to claim 1, 8 and 15 above, and further in view of Park et al. U.S. Patent Application Publication 2017/0231011, hereinafter Park.


Regarding Claim 7, Ishida in view of Pelletier disclose the method according to Claim 1. Ishida in view of Pelletier disclose receiving first configuration information through a system message including downlink message through system information and RRC signaling from a network device but may not explicitly disclose wherein receiving, by the terminal device, the first configuration information sent by the network device comprises: receiving, by the terminal device, through dynamic signaling or semi-static signaling, the first configuration information sent by the network device.
However, Park more specifically teaches wherein receiving, by the terminal device, the first configuration information sent by the network device comprises: receiving, by the terminal device, through dynamic signaling or semi-static signaling, the first configuration information sent by the network device (Park Figure 5; Paragraph [0126-0141] Semi-Static and Dynamic RACH resource allocation using downlink signals from the network device to the terminal device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida in view of Pelletier with the teachings of Park. Park provides a solution for improvement in the random access or channel quality reporting procedure, it is necessary to allow the eNB and the UE to increase their opportunity to transmit as much as possible (Park Abstract; Paragraph [0002-0024 and 0108]).

Regarding Claim 14, Ishida in view of Pelletier disclose the method according to Claim 8. Ishida in view of Pelletier disclose sending first configuration information through a system message including downlink message through system information and RRC signaling by a network device but may not explicitly disclose wherein sending, by the network device, the first 
However, Park more specifically teaches wherein sending, by the network device, the first configuration information to the terminal device comprises: sending, by the network device, the first configuration information to the terminal device through dynamic signaling or semi-static signaling (Park Figure 5; Paragraph [0126-0141] Semi-Static and Dynamic RACH resource allocation using downlink signals from the network device to the terminal device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida in view of Pelletier with the teachings of Park. Park provides a solution for improvement in the random access or channel quality reporting procedure, it is necessary to allow the eNB and the UE to increase their opportunity to transmit as much as possible (Park Abstract; Paragraph [0002-0024 and 0108]).

Regarding Claim 20, Ishida in view of Pelletier disclose the device according to Claim 15. Ishida in view of Pelletier further disclose wherein the transceiver is further configured to receive, through a system message, the first configuration information sent by the network device (Ishida Paragraph [0011, 0045-0048] The reception section 44 receives system information and terminal specific information transmitted from the base station 10. The system information acquiring section 48 extracts priority information and RACH related information from the system information received from the reception section 44, and outputs them to the priority information determining section 52 and the RACH preamble creating section 56, respectively; Pelletier Paragraph [0102 and 0135] First set of PRACH resources may refer to a 
Ishida in view of Pelletier disclose receiving first configuration information through a system message including downlink message through system information and RRC signaling from a network device but may not explicitly disclose the optional limitation of receiving, through dynamic signaling or semi-static signaling, the first configuration information sent by the network device.
However, Park more specifically teaches receiving, through dynamic signaling or semi-static signaling, the first configuration information sent by the network device (Park Figure 5; Paragraph [0126-0141] Semi-Static and Dynamic RACH resource allocation using downlink signals from the network device to the terminal device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida in view of Pelletier with the teachings of Park. Park provides a solution for improvement in the random access or channel quality reporting procedure, it is necessary to allow the eNB and the UE to increase their opportunity to transmit as much as possible (Park Abstract; Paragraph [0002-0024 and 0108]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414